Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	Claims 1-20 are presenting for examination.
Art Rejection

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 4-5, 9, 12-13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agam [US 2017/0191849].
4.	As to claim 1, Agam teaches a computer-implemented method [see Fig 1] , comprising: 
an intelligent data management application executing on a computing device, see [0030], lines 67 & [0047], lines 4-6:
retrieving source data from a plurality of heterogeneous data sources [104 & 106] via one or more computer networks 130 { see [0026], lines 9-16}, wherein each data source, from the plurality of data sources, supports a different Application Program Interface (API), see [0026], lines 5-7, [0029], [0044];
processing the source data from the plurality of heterogeneous data sources 104 & 106 to generate processing results, and providing at least a subset of the processing results to a client device via one or more computer networks, see [0030], [0047].

5.	As to claim 20,  the intelligent data management application using conversion/transformation data to convert the source data from the plurality of heterogeneous data sources into one or more specified data types, see [0030], lines 67 & [0047], lines 4-6.

6.	As to claims 1, 4, 9, 12, the claims are similar in scope to claims 17 & 20, and they are rejected under the same rationale.

7.	As to claim 5 & 13, the source data from the plurality of heterogeneous data sources includes sales activity data, analyst activity data, operational performance data, and financial performance data, and the processing results comprise analytic reporting data that includes analytics data, sales data, operational data, and financial data, see [0028].

Therefore, it can be seen from paragraphs 4-7 that Agam anticipates claims  1, 4-5, 9, 12-13, 17, and 20.

8.	Claims 2-3, 6-8, 10-11, 14-16, and 18-19  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.1.	The prior art of record doesn’t teach the limitations of claims 2-3, 6-8, 10-11, 14-16, and 18-19.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
07/01/2022